Wagner, Judge,
delivered the opinion of the court.
Plaintiff sued the defendant on account. At the trial in the court below, the cause was submitted to the court without a jury. Each party offered a single instruction, both of which were refused. The court then found and rendered judgment for the defendant. The bill of exceptions states, “to which finding and judgment of the court plaintiffs then and there excepted; no instructions asked or given by either party.” As there is no point of law saved by the record, this court will not undertake to review or disturb the finding of facts.
Judgment affirmed.
The other judges concur.